DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2022 has been entered.
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim depends from cancelled claim 9.  The claim is examined in this Action as best as could be understood.  Appropriate correction is required.
Specification Objection
The amended specification filed 16 March 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“Referring generally to the figures, in the depicted embodiment, the cylindrical body 14 outlets 70, 72 are connected to tubes 74, 76. In the depicted embodiment, the tubes 74, 76 terminate at the material discharge chute 18 and are configured to redirect air from an upper inside portion of the cylindrical body 14 to the outlet of the cylindrical drum. In the depicted outlets 70, 72 and into the tubes 74, 76 and eventually exiting at the material discharge chute 18.” 
The drawings show a curved structure (now identified as 70, 72 in the amended drawings of 16 March 2022) on the outside of the cylindrical drum body, but do not show an opening, hole or other feature on either the upper portion or lower portion of the cylindrical drum body that could be construed as an “outlet”.  The written disclosure is silent in regards to an “outlet”.
Applicant is required to cancel the new matter in the reply to this Office Action.
The claims are examined in this Action as best as could be understood from the originally filed disclosure.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “outlets” in claim 1 and “outlet” in claim 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings show a curved structure (now identified as 70, 72 in the amended drawings of 16 March 2022) on the outside of the cylindrical body, but do not show an opening, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the cylindrical drum includes outlets located on the upper portion of the cylindrical body that allow air to flow”, and;
Claim 13 recites “the cylindrical drum includes an outlet located on the upper portion of the cylindrical body that allow air to flow”.
The specification is silent as to an “outlet”.  The disclosure does not explain how air is redirected from an upper portion of the drum to the outlet of the drum.  Neither the written disclosure nor the drawings disclose any ports, holes, or other features in the claimed portions of the drum that could be construed as an “outlet” that could connect to a vent.
Claim 18 recites “wherein the cylindrical drum includes a vent that redirects air from an upper portion of the cylindrical drum to the outlet of the cylindrical drum.”  The specification is silent as to a “vent”.  The disclosure does not explain how air is redirected from an upper portion of the drum to the outlet of the drum.  Neither the written disclosure nor the drawings disclose any ports, holes, or other features in the claimed portions of the drum that could connect to a “vent”.
Claims 2-4, 7, 8 and 10-12 depend from claim 1 and thus inherit the deficiencies thereof.
Claims 14-17 depend from claim 13 and thus inherit the deficiencies thereof.
Claims 19 and 20 depend from claim 18 and thus inherit the deficiencies thereof.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the cylindrical drum" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinzer, et al. (“Zinzer”) (U.S. Pub. 2013/0277399) in view of Mylting (U.S. Pat. 3,085,831) and Oholm (U.S. Pat. 2,886,216).
Regarding claim 1, Zinzer discloses a bulk material metering device (1) comprising: a housing including: a cylindrical body portion (2) concentric about a central axis (9), the cylindrical body portion including an inner surface (4) and an outer surface;

and a lower bulk material discharge opening (5) located on a lower portion of the cylindrical body;
and a rotatable drive member including: a drive axis (12) extending through the cylindrical body portion arranged coaxial with the central axis of the cylindrical body portion;
a plurality of radially extending paddles (11) extending from the drive axis towards the inner surface of the cylindrical body portion;
a first end plate connected to a first end of the drive axis; a second end plate connected to a second end of the drive axis; wherein the plurality of paddles are connected to the first end plate and the second end plate (¶ [0029]: “in the region of a left-hand end face of the cellular wheel vanes 11, adjacent to the housing side covers 6, 7, the cellular wheel has cellular wheel side discs 11a”);
wherein the first end plate is spaced away from the first end cap and defines a space, and the second end plate is spaced away from the second end cap and defines a space (seen in Fig. 1), the space inherently provides a pathway for air flow between the housing and the2U.S. Patent Application No. 16/516,650 rotatable drive member;
wherein two adjacent radially extending paddles define a wedge, the wedge defining an angle A; and wherein the cylindrical drum is vented to atmospheric pressure (¶ [0038]: “the outlet shaft 5 is operated at normal pressure”)

It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Mylting’s first diameter portion and associated pipes (41) to direct dust to the pipe to be purged.  (col. 2, lines 8-19 and 39-41)
Zinzer discloses that the cylindrical drum is vented to atmospheric pressure (¶ [0038]: “the outlet shaft 5 is operated at normal pressure”) and Mytling discloses that the cylindrical body portion includes an outlet (Mytling: 41) configured to allow air to flow out of an upper portion of the cylindrical body portion, but the combination does not specify that the outlet redirects air from an upper portion of the drum to the outlet of the drum.
Oholm discloses a similar apparatus with a vent (8) that redirects air from an upper portion of the drum to the outlet of the drum (col. 1, lines 43-49).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Oholm to include a vent between the inlet and outlet to “greatly reduce the ill effect of a substantial pressure difference at the inlet and outlet openings.”  (col. 2, lines 28-40)

“In the depicted embodiment, the width W1 of the bulk material receiving aperture 40 is at least 70 percent less than a width W2 of the cylindrical body portion 14. In the depicted embodiment, gravity is used to feed the bulk material from the bulk material storage structure into the bulk material metering device 10. It should be appreciated that many alternative embodiments are also possible.”
 Therefore, since applicant has not provided any indication that the size of the receiving aperture has any criticality, and it appears that the device of the combination would function equally well with an aperture size as disclosed or with an aperture size that is 70% less than a width of the cylindrical body portion, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to design the opening of the device an appropriate size, such as a width that is 70% less than the width of the cylindrical body portion, to accommodate the mating with a material supply chute or hopper upstream of the device of similar size.
Claims 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel, et al. (“Siegel”) (U.S. Pat. 4,823,993) in view of Oholm (U.S. Pat. 2,886,216).
Regarding claim 13, Siegel discloses a “wheel gate for dispensing granulated bulk material” with a cylindrical drum (1) including inlets and outlets (through 2a and 3a, respectively); and a rotating metering device (4) configured to move bulk material from the inlet to the outlet, wherein the rate of rotation of the rotating metering device controls the flow 
Siegel does not specify a tube redirects air from an upper portion of the drum to the outlet of the drum.  Oholm discloses a similar apparatus with a tube (8) that redirects air from an upper portion of the drum to the outlet of the drum (col. 1, lines 43-49).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Oholm to include a tube between outlet (port 8) and the outlet of the drum to “greatly reduce the ill effect of a substantial pressure difference at the inlet and outlet openings.”  (col. 2, lines 28-40)
Regarding claim 15, Siegel discloses paddles (6) that are spaced away from an internal surface (19a) of at least a lower portion of the cylindrical drum.
Regarding claim 16, Siegel discloses that the rotating metering device includes a central drive shaft (5) opposed first and second end caps (20a, 20b) on the drive shaft and a plurality of radially extending paddles (6) extending from the drive shaft positioned between the first and second end caps.
Regarding claim 18, Siegel discloses a bulk material metering device in which a user of the device, during its normal usage, would inherently perform the following steps: mounting the bulk material metering device to the bottom of a bulk material storage structure (col. 5, line 26:
“gate may be attached by suitable screws or bolts to the discharge port of a source of bulk material, such as a silo”); collecting the bulk material (title: “granulated bulk mate rial”) dispensed from the bulk material storage structure; and driving the rotation of the metering unit (col. 5, lines 18-20: “motive means”) at a controlled rate for a set period of time (col. 3, lines 28-31: “dosing can be controlled over a wide range with extremely high accuracy by merely changing the rotational speed”) to meter out a particular amount of bulk material from the bulk material storage structure (col. 1, lines 13-15: “for dispensing predetermined amount of granular materials from a bulk source to given user”); wherein the cylindrical drum (1) of the  device is open (through vent port 8 in the upper portion of the cylindrical drum body, seen in Fig. 4) to atmospheric pressure.
Siegel does not specify that the vent port redirects air from an upper portion of the drum to the outlet of the drum.  Oholm discloses a similar apparatus with a vent (8) that redirects air from an upper portion of the drum to the outlet of the drum (col. 1, lines 43-49).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Oholm to include a vent that redirects air from an upper portion of the cylindrical drum to the outlet of the cylindrical drum to “greatly reduce the ill effect of a substantial pressure difference at the inlet and outlet openings.”  (col. 2, lines 28-40)
Regarding claim 19, Siegel discloses that the rotation of the metering unit controls the flow rate of the bulk material from the silo (col. 3, lines 28-31: “dosing can be controlled over a wide range with extremely high accuracy by merely changing the rotational speed”) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop rotation and thereby stopping the flow of the bulk material from the bulk storage structure to prevent over-dispensing and product loss.
Regarding claim 20, Siegel does not specify that the bulk material storage structure (“silo”), contains sand; however, Siegel does disclose in col. 1, lines 15-18 that “In general, a bucket wheel gate comprises a cylindrical housing, having a feed inlet opening to a source, such as a silo of granulate material and a discharge outlet opening to a processing user of the material.” Therefore, would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use Siegel’s storage structure (“silo”) and rotary valve to discharge sand, which is a granulate material that is notoriously old and well-known in the art.
Claims 2-4, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinzer, Mytling and Oholm as applied to claim 1 above, and further in view of Hook (U.S. Pat. 3,895,745).
Regarding claim 2, Zinzer discloses that the paddles include a rigid base portion but is silent regarding a flexible distal portion; however, Hook discloses paddles that include a rigid base portion (26) and a flexible end portion (28). It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the flexible end portions of Hook to provide a good seal while they are in contact with the curved interior horizontal surfaces. (Hook: col. 2, lines 23-25)
Regarding claim 3, Hook illustrates in Fig. 3 that the flexible distal ends (28) of the paddles are fastened using nuts and bolts and it would have been obvious to one with 
Regarding claim 4, Hook discloses that the paddles include rubber wear pads (28) connected to a steel base portion (26).
Regarding claim 7, the combination discloses that the two of the adjacent radially ending paddles define a wedge, the largest wedge defined by adjacent paddles defines an angle A, wherein the first inner diameter is smaller than the second inner diameter, wherein the first inner diameter portion extends at least A degrees downstream from an front edge of the bulk material receiving aperture (seen in Fig. 2 of Mylting).
Regarding claim 8, Zinzer discloses that the drive axis is supported on bearings (14) mounted to the first and second end caps of the housing.
Regarding claim 10, Zinzer, as modified by Mytling, discloses that the first inner diameter is smaller than the second inner diameter and the first inner diameter is at least the upper 60 degrees of the cylindrical body (seen in Fig. 2).
Regarding claim 11, the combination discloses that the distal end of the paddles contact the inner surface of the cylindrical body (as shown at least in Fig. 2 of Hook).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinzer, Mytling and Oholm as applied to claim 1 above, and further in view of Kattelmann (U.S. Pat. 4,378,897).
Regarding claim 12, Zinzer discloses a material receiving chute (3) affixed to the top flange configured for feeding bulk material (“particulate matter”) into the upper opening of the cylindrical body. Zinzer is silent in that the metering device comprises the chute or that the chute incudes a closeable doorway. Kattelmann discloses (Fig. 1) a rotary valve metering device .
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel and Oholm as applied to claim 13 above, and further in view of Hook (U.S. Pat. 3,895,745).
Regarding claim 14, Siegel discloses that the paddles (6) include a rigid base portion but is silent regarding a paddles that contact the internal surface of at least a portion of the cylindrical drum; however, Hook discloses paddles that include a rigid base portion (26) and a flexible end portion (28). It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the flexible end portions of Hook to provide a good seal while they are in contact with the curved interior horizontal surfaces. (Hook: col. 2, lines 23-25)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel and Oholm as applied to claim 13, respectively, above, and further in view of Mitchell (U.S. Pat. 5,307,963).
Regarding claim 17, Siegel discloses chambers (6a) between paddles (6) of the drive member (4), the paddles spaced away from the end caps (20a, 20b) (seen in Fig. 1) which inherently provide a pathway for airflow between the housing and the rotatable drive member (4) but is silent regarding first and second end plates on either side of the paddles. Mitchell discloses a rotary valve with first and second end plates (13, 14) connected to either .
Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive.
The Applicant argues on page 8 of the Remarks that the replacement drawings of 16 March 2022 overcome the previous drawing objections regarding the “vent”.  This argument is not persuasive since the replacement drawings are NOT entered since they include and rely on NEW MATTER submitted in a specification amendment.  See the objection to the specification, above, in this Action.  The Applicant also argues that the word “vent” is no longer part of the claims; however, the word is recited on line 8 of claim 18.
Additionally, the arguments regarding the 35 USC § 112(a) rejections on page 9 of the Remarks regarding claims 13 and 18 are not persuasive for the same reasons above.   There is no support for “an outlet” or “a vent” in the originally filed disclosure.
The Applicant argues on page 9 of the Remarks that venting Zinser’s body to atmospheric pressure would make the taught pressure differential unachievable; however, this argument is not persuasive.  Zinser teaches in paragraph [0038] that “For example, the feed shaft 3 may be placed under a pressure of 5 bar, while the outlet shaft 5 is operated at normal pressure, so a pressure difference of 4 bar is present between the feed shaft 3 and the outlet shaft 5.”
Therefore, even when the feed shaft (3) of Zinser’s body is at atmospheric pressure (“normal pressure” or 1 bar), a pressure differential exists of 4 bar.
page 9 of the Remarks that the prior art references would “quickly wear out and fail when used with material such as fracking sand”; however, the Applicant does not provide evidence to support the allegation.
The Applicant argues on pages 9 and 10 of the Remarks that Oholm does not teach a system that is vented to atmospheric pressure; however, this argument is not persuasive.  Oholm discloses that “empty sectors of pockets traveling from the outlet opening to the opening 13 will be at one atmosphere.”  (col. 2, lines 28-30)  Oholm also discloses (col. 1, lines 43-49) a vent (8) which redirects air from an upper portion of the drum to the outlet of the drum (which Oholm discloses to be at one atmosphere of pressure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754